 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTONINO SALVATORE GRECO, : No. 3:19¢v1236
Petitioner
(Judge Munley)
V. : (Magistrate Judge Mehalchick)

WARDEN CLAIR DOLL; SIMONA
FLORES; KEVIN McALEENAN; and
WILLIAM BARR,

Respondents

 

AND NOW, to wit, this ie day of November 2019, we have before us for
disposition Magistrate Judge Karoline Mehalchick’s report and recommendation,
which proposes that Antonino Greco’s petition for a writ of habeas corpus be
dismissed as moot.’ (Doc. 7). No objections to the report and recommendation
have been filed, and the time for such filing has passed. Therefore, in deciding
whether to adopt the report and recommendation, we must determine if a review
of the record evidences plain error or manifest injustice. Feb. R. Civ. P. 72(b)
1983 Advisory Committee Notes (“When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record to

 

‘ On October 28, 2019, the respondents filed a suggestion of mootness, (Doc. 6),
which indicated that the United States Immigration and Customs Enforcement
Agency removed the petitioner from the United States on August 27, 2019.

 

 

 

 
 

accept the recommendation”); see also 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler,
723 F.2d 1077, 1085 (3d Cir. 1983).

After a careful review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation. It is hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 7) is
ADOPTED;

2) The petitioner's request for a writ of habeas corpus pursuant to 28
U.S.C. § 2241 (Doc. 1) is DENIED as MOOT;

3) The Clerk of Court is directed to CLOSE this case.

BY THE COURT

YL

JUDGE JAMES M-

Y
United States Distri rt

   

 

 

 

 
